PER CURIAM.
The State of Florida appeals an order granting suppression of evidence. At the suppression hearing the evidence showed that as Tampa police officers arrived at a locale known for chronic drug dealing activity, the appellee and a companion took flight from the scene. During the ensuing chase, the officer pursuing the appellee saw him toss away an object which was, as described by the officer, big and dark. After the officer apprehended the appellee, a search of the vicinity where the object had been dropped resulted in discovery of a handgun which was the subject of the motion to suppress.
Based upon the above facts, we find this case indistinguishable from California v. Hodari D., 499 U.S. -, 111 S.Ct. 1547, 113 L.Ed.2d 690 (1991), and State v. Wilson, 595 So.2d 1106 (Fla. 1st DCA1992). Accordingly, we reverse the grant of suppression and remand this case for further proceedings.
DANAHY, A.C.J., HALL, J., and ROBERTS, SUSAN W., Associate Judge, concur.